THIS PAGE INTENTIONALLY LEFT BLANK. THIS IS NOT A PROSPECTUS. SEE INSIDE FOR PROSPECTUSES. DREYFUS MONEY MARKET FUNDS PROSPECTUS April 1, 2012 CLASS B SHARES General Money Market Fund, Inc. (GMBXX) General Government Securities Money Market Fund (GSBXX) General Treasury Prime Money Market Fund (GTBXX) General Municipal Money Market Fund (GBMXX) General California Municipal Money Market Fund (GENXX) General New York Municipal Money Market Fund (GNYXX) Dreyfus Massachusetts Municipal Money Market Fund (DMAXX) Dreyfus New Jersey Municipal Money Market Fund, Inc. (DNJXX) Dreyfus Pennsylvania Municipal Money Market Fund (DPAXX) Contents FUND SUMMARIES General Money Market Fund, Inc. 2 General Government Securities Money Market Fund 3 General Treasury Prime Money Market Fund 5 General Municipal Money Market Fund 6 General California Municipal Money Market Fund 8 General New York Municipal Money Market Fund 10 Dreyfus Massachusetts Municipal Money Market Fund 11 Dreyfus New Jersey Municipal Money Market Fund, Inc. 13 Dreyfus Pennsylvania Municipal Money Market Fund 15 FUND DETAILS General Money Market Funds 17 Dreyfus State Municipal Money Market Funds 23 Financial Highlights 28 For More information 32 This combined prospectus is to be used only by clients of Janney Montgomery Scott LLC.
